Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a medical monitoring device comprising: physiological sensors configured to collect vital sign signals from a body of a patient, a processor connected to the physiological sensors and configured to receive the vital sign signals and process the vital sign signals to generate physiological parameters for reflecting a condition of the patient, and a display screen configured to display a display interface, the display interface comprising an anesthetic state display area and a conventional display area. Claim 1 further recites that the processor is further configured to receive request information for requesting display of a designated anesthetic phase and generate, based on the request information, parameters of interest corresponding to the designated anesthetic phase, the designated anesthetic phase being an anesthetic induction phase before surgery, an anesthetic maintenance phase during surgery, or a postoperative recovery phase after surgery, and the parameters of interest comprising parameters selected from the physiological parameters and/or anesthetic parameters derived from the physiological parameters. Finally, claim 1 further recites that for the display screen the anesthetic state display area and the conventional display area being simultaneously displayed together on the display screen with phase indication icons, one of the phase indication icons indicating the designated anesthetic phase and the display screen as being connected to the processor and configured to display the physiological parameters in the conventional display area and further display in the anesthetic state display area the parameters of interest corresponding to the designated anesthetic phase with the phase indication 
The closest prior art of record is Huiku in view of Franz in view of Yudkovitch. Huiku in view of Franz in view of Yudkovitch discloses a medical monitoring device comprising: physiological sensors configured to collect vital sign signals from a body of a patient, a processor connected to the physiological sensors and configured to receive the vital sign signals and process the vital sign signals to generate physiological parameters for reflecting a condition of the patient, and a display screen configured to display a display interface, the display interface comprising an anesthetic state display area and a conventional display area. Huiku in view of Franz in view of Yudkovitch further recites that the processor is further configured to receive request information for requesting display of a designated anesthetic phase and generate, based on the request information, parameters of interest corresponding to the designated anesthetic phase, the designated anesthetic phase being an anesthetic induction phase before surgery, an anesthetic maintenance phase during surgery, or a postoperative recovery phase after surgery, and the parameters of interest comprising parameters selected from the physiological parameters and/or anesthetic parameters derived from the physiological parameters. Finally, Huiku in view of Franz in view of Yudkovitch discloses the display screen as being connected to the processor and configured to display the physiological parameters in the conventional display area and further display in the anesthetic state display area the parameters of interest corresponding to the designated anesthetic phase.


the anesthetic state display area and the conventional display area are configured to be simultaneously displayed together on the display screen with phase indication icons. Additionally, Huiku in view of Franz in view of Yudkovitch fails to disclose one of the phase indication icons indicating the designated anesthetic phase and the phase indication icons being selectable to change the designated anesthetic phase and generate the request information. Furthermore, nothing when viewed with Huiku in view of Franz in view of Yudkovitch obviates these deficiencies. It is important to note that no single limitation by itself defines the invention over the prior art. Both the concepts of simultaneous display of different physiological data and use of icons for navigation individually are known in the field of diagnostics as can be seen through the prosecution history for this application. Rather, the allowable concept here is the combination of all claimed limitations together. The combination of all claimed limitations together integrates several features known in diagnostics to create a system that can aid a physician in quickly and easily locating relevant information about specifically the current anesthetic state of the patient; thereby, improving efficiency in responding to an abnormal condition that might be experienced by the patient. Thus, the combination of limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIAN X LUKJAN


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792